Citation Nr: 0412091	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  01-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $23,984.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1950 to July 
1954.  He died in 1994.  The appellant is the surviving 
spouse of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Committee on Waivers and Compromises (Committee) of the VARO 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  At the time of her original award of VA death pension 
benefits in 1994, the appellant was notified by VA that her 
death pension was an income-based program; that she should 
notify VA immediately of any changes in income; and that if 
she failed to promptly tell VA about income changes, an 
overpayment might be created that would have to be repaid.  
She was provided similar notice in a November 1997 
communication.  

2.  The appellant failed to timely notify VA that she was 
employed and in receipt of wages.  This resulted in an 
overpayment of $23,984, which was charged to her.

3.  The credible evidence indicates that the appellant 
exercised a willful intent to seek an unfair advantage.  


CONCLUSION OF LAW

Waiver of recovery of a pension overpayment is precluded 
because of bad faith on the part of the appellant in the 
creation of the overpayment.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.964, 1.965 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to cases 
involving waiver of indebtedness.  Barger v. Principi, 
16 Vet. App. 132 (2002).  Notwithstanding the fact that the 
VCAA is not controlling in these matters, the Board has 
reviewed the case for purposes of ascertaining that the 
appellant has had a fair opportunity to present arguments and 
evidence in support of her request for a waiver.  The Board 
concludes from that review that the requirements for fair and 
equitable development of the waiver request have been met in 
this case.  The appellant has had ample notice of what might 
be required or helpful in her case.  VA has satisfied its 
duties to inform and assist her in the case.  Further 
development and further expending of VA's resources is not 
warranted. 

The Board notes that the appellant has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be further examined.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$23,984.  The Committee found misrepresentation of a material 
fact on her part in the creation of the overpayment, a 
finding that precludes consideration of a waiver.  See 
38 C.F.R. § 1.962 (2003).  

The basic facts of the case are not in dispute.  Review of 
the record reveals that, in June 1994, the appellant was 
awarded death pension benefits, effective June 1, 1994, the 
date of receipt of her claim.  The award was based on 
countable annual income of zero dollars from June 1, 1994.  
She was advised that she was to notify VA immediately should 
income be received from any source.  She was also told that 
she had to report any changes in income.  She was informed 
that failure to promptly tell VA about income changes might 
create an overpayment that would have to be repaid.  

Of record is a November 1997 communication to the appellant 
informing her that the evidence showed that her entitlement 
to pension benefits was unchanged.  She was again informed 
that she was to report all income and that of any member of 
her family on all eligibility verification reports she 
received from VA.  

In an improved pension eligibility verification report 
(VA Form 21-0518) dated January 6, 1998, the appellant 
verified as true and correct with her signature under penalty 
of law that she had no income from any source and was in 
receipt of zero dollars from income of any kind.

In a February 10, 1998, communication, the appellant was 
informed that her pension award had been amended effective 
December 1, 1997, based on her continued reporting of no 
income from any source.  She was again advised how her rate 
of pay was determined and she was admonished that she was to 
immediately report any and all income.  She was again told 
that failure to promptly tell VA about income changes would 
create an overpayment that would have to be repaid.

Of record is a report of contact between a VA veterans' 
service representative and an employee of the Home Shopping 
Club in September 1999 to the effect that the appellant was 
"still a full-time employee with Home Shopping Club."

In a September 1999 communication, the appellant was advised 
that VA had learned that she had been employed on a full-time 
basis since 1996.  

In April 2000, the appellant was informed that her award of 
pension benefits was terminated effective February 1, 1996, 
because she had income that exceeded the maximum allowable 
amounts by law in order to remain eligible for pension 
benefits.  

In May 2000, the appellant was informed that she owed VA 
$23,984.  

At the personal hearing before the undersigned traveling 
Member of the Board at the St. Petersburg RO in December 
2003, the appellant testified that, at the time she filed her 
claim for pension benefits in 1994, she did not report income 
because a VA employee "told me not to report the income 
because it was just a formality."  (Transcript, page 8.)  She 
indicated that she essentially relied on advice given by the 
employee.  She stated that she felt threatened by the 
individual when she was informed of the overpayment and 
contacted him.  She claimed that he told her that if she 
tried to do anything to mess up his retirement, she would be 
sorry.  (Transcript, page 5.)

An indebtedness may be waived where there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
claimant, and collection of such indebtedness would be 
against equity and good conscious.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.964.  The appellant's request for waiver was 
denied by the RO on the basis that she had intentionally 
misrepresented her income and this was a statutory bar to 
waiver under the provisions of 38 U.S.C.A. § 5302(c).  

It is clear from the record that the appellant failed to give 
notice of her receipt of income, and she does not deny this.  
It is equally clear from the documents of record, which have 
been referred to in the discussion above, that she was 
apprised of the requirement to report the receipt of income 
not only upon initial receipt of VA benefits, but also on 
subsequent occasions.  In communications provided to her, VA 
was explicit in informing her that she promptly report any 
changes in income and she failed to do so.  

The appellant, in essence, has not disputed that she was 
informed in writing on more than one occasion of her 
responsibility to keep VA informed of her receipt of income.  
In essence, she seeks to be absolved based on advice she was 
given by a VA employee.

An error in advice is an extremely unfortunate and regretful 
occurrence.  However, "erroneous advice given by a Government 
employee cannot be used to [prevent] the Government from 
denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (referring to the rule enunciated in OPM v. Richmond, 
496 U.S. 414, 110 S. Ct. 2465, 110 L. Ed. 2d 387 (1990)). 
Thus, the appellant's reliance on erroneous advice given by a 
VA employee in 1994 cannot estop VA from denying benefits.  

In view of the foregoing, the appellant's failing to notify 
VA of her receipt of income from wages appears to have been 
more of an act of concealment than of ignorance of the law.  
The Board finds that the weight of the evidence reveals an 
intent to seek an unfair advantage with knowledge of the 
likely consequences.  The evidence is consistent with a 
finding that she deliberately ignored written warnings over a 
period of years.  This intent appears to have been for the 
purpose of seeking an unfair advantage (mainly additional 
monetary benefits to which she was not entitled).  Although 
her behavior may not have been deceptive or sinister, per se, 
the evidence clearly reflects that she misrepresented her 
situation to VA.  Her conduct was undertaken with the intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and it resulted in a loss to the Government.  
This failure cannot, in the judgment of the Board, be 
attributed to ignorance or any innocent action on the part of 
the appellant.

It is the responsibility of a pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  The evidence of record leaves no doubt 
that the appellant has been informed specifically and 
repeatedly of the responsibility of reporting changes in her 
income; she failed to report this.  Because the appellant 
demonstrated misrepresentation in connection with the 
creation of the pension overpayment, consideration of a 
waiver is precluded.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963.  The appellant's contentions with respect to 
financial hardship fall under the standards of equity and 
good conscience, consideration of which could not be reached 
in this case due to the finding of misrepresentation.  


ORDER

Waiver of recovery of the overpayment of VA pension benefits 
in the amount of $23,984 is precluded by a reason of a 
finding of misrepresentation on the part of the appellant.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



